DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statements (IDS) filed 12/6/2019 and 9/24/2020 have been considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “hyperbranched amino polymer”.  The phrase “hyperbranched amino polymer” is not defined the instant specification as to what constitutes a “hyperbranched amino polymer”.  Specifically it is unclear the term of degree that needs 
Claim 5 recites the limitation "the extraction" in the second line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the weight ratio" in the second line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the extraction" in the second line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the resultant" in the fifth line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 contains the trademark/trade name Tween-20, Tween-40 and Tween-60.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe polysorbate-20, polysorbate-40, and polysorbate-60 and, accordingly, the identification/description is indefinite.
Claims 2-4, 8 and 10 are rejected for depending on an indefinite base claim.

Prior Art
The closest prior art is considered to be CN106310906 (cited on the IDS filed 12/6/2019), which teaches a room air eliminating smell agent with 1-5 parts of plant extraction liquid, 2-5 parts of over-branched polyamidoamine, and 2-10 parts glycol ethers, 5-10 parts propylene glycol and 70-90 parts of deionized water (see abstract).  CN106310906 teaches a Sophorae Flavescentis extract, but fails to teach the specific essential oils, extracts, and surfactant required by the instant claims.  Further CN106310906 fails to contemplate the instantly claimed amounts.  Further, nothing in the prior art renders obvious the instantly claimed combination of components.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA L FISHER whose telephone number is (571)270-7430.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Melissa L Fisher/           Primary Examiner, Art Unit 1611